Citation Nr: 0920875	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability and if so, whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active air service from March 1954 to 
November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.  

2.  The evidence associated with the claims file subsequent 
to the January 2004 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claims, is neither cumulative nor redundant of evidence 
already of record, and raises a reasonable possibility of 
substantiating the claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen claims 
of entitlement to service connection for bilateral hearing 
loss disability and tinnitus.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a January 2004 rating decision, the RO denied the 
Veteran's claims for service connection for bilateral hearing 
loss disability and tinnitus on the basis that there was no 
medical evidence that bilateral hearing loss disability or 
tinnitus was incurred in or aggravated by his active service.

The evidence of record at the time of the January 2004 rating 
decision included: the Veteran's DD Form 214 showing a 
military occupational specialty (MOS) of stock clerk, a July 
2003 VA medical center treatment note showing diagnoses of 
bilateral sensorineural hearing loss and tinnitus, and a 
private medical record treatment note from August 2003 
providing a diagnosis of bilateral sensorineural hearing 
loss.

The evidence associated with the file subsequent to the 
January 2004 rating decision includes: the Veteran's March 
2004 statement regarding exposure to acoustic trauma while on 
active duty in the form of jet airplane engine noise, 2 1/2 ton 
truck noise, and large generator noise; the Veteran's August 
2004 statement that his bilateral hearing loss disability has 
continued to get worse over the years; the Veteran's August 
2004, February 2005, and June 2005 statements regarding an 
ear infection he apparently was hospitalized for while on 
active duty; an additional private medical record treatment 
note from June 2004 reflecting that the Veteran had a history 
of considerable noise exposure in service and was found to 
have bilateral hearing impairment that was possibly related 
to noise exposure; a lay statement in support of the 
Veteran's claims from his spouse, Ms. P.R., stating that the 
Veteran had experienced problems with his hearing since she 
met him in November 1957; lay statements in support of the 
Veteran's claims from  two of his sisters, Ms. M.R.K. and Ms. 
L.R.P., stating that the Veteran's hearing was worse when he 
got out of the service than it had been when he entered the 
service; Delectability of Generator Noise as a Function of 
Design and Hearing Ability report; and a formal finding by 
the RO determining that the Veteran's service treatment 
records (STRs) are unavailable. 

In sum, the evidence added to the record includes competent 
lay evidence showing that the Veteran was subjected to 
acoustic trauma in service and that he had noticeable hearing 
problems when he was discharge from service and subsequently.   
It also includes medical evidence suggesting that the 
Veteran's bilateral hearing impairment is related to noise 
exposure in service.

This evidence is new because it shows both the presence of 
in-service events which could have led to his bilateral 
hearing loss disability and tinnitus and that his hearing 
acuity had decreased by the time he was discharged from 
service.  Also, this new evidence is material as it 
specifically addresses the reasons why the Veteran's claims 
were originally denied.  Moreover, the Board is of the 
opinion that the new evidence, when considered in light of 
the evidence previously of record, is sufficient to establish 
a reasonable possibility of substantiating the claims.  
Accordingly, reopening of the claims for entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus is in order.  

ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for bilateral 
hearing loss disability is granted.

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for tinnitus 
is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's reopened claims for entitlement 
to service connection for bilateral hearing loss disability 
and tinnitus are decided.

The RO has denied the Veteran entitlement to service 
connection for bilateral hearing loss disability and tinnitus 
on the basis that there is no medical evidence that the 
Veteran's bilateral hearing loss disability and tinnitus were 
incurred in or aggravated by his active service.

In a July 2003 VA medical center treatment note, the examiner 
reported that the Veteran had bilateral sensorineural hearing 
loss with a very slight air-bone gap and some inconsistent 
puretone results because of tinnitus.  The examiner reported 
that the Veteran had a history of noise exposure and ear 
infections.  In a June 2004 treatment note from the Veteran's 
private physician, the physician stated that the Veteran had 
a history of considerable noise exposure while he was in 
active service.  This history is presumed to have been 
provided by the Veteran.  Regardless, the note reports that 
the Veteran had been given an audiogram in 1998, which showed 
a 30 decibel to 40 decibel sensorineural hearing loss with 
good speech discrimination.  The examiner provided a 
diagnosis of bilateral sensorineural hearing loss, possibly 
due to noise exposure.    

The Veteran has reported on several occasions that he was 
exposed to various acoustic traumas while on active duty.  
The Veteran asserted that in his duties as a stock clerk he 
was required to drive 2 1/2 ton trucks while delivering 
supplies and that these trucks were extremely loud.  The 
Veteran also asserted that while stationed at Luke Air Force 
Base (AFB) he was routinely exposed to loud jet airplane 
engine noise when delivering supplies to the flight line.  
Additionally, the Veteran asserted that while he was 
stationed in England his unit was required to generate their 
own power through the use of large generators.  The Veteran 
reported that there were three of these generators located 
approximately 50 yards from the building where he worked and 
at least one of the generators was running at all times.  The 
Veteran reported that the generators were very loud.

In addition to the noise exposure reported by the Veteran, 
the Veteran also asserted that his hearing loss may be a 
result of ear infections he experienced while stationed at 
Luke AFB.  He reported that these ear infections would be 
documented in his STRs.  VA attempted to obtain the Veteran's 
STRs; however, after several attempts the RO prepared a 
formal finding of unavailability in February 2008.  The 
Veteran was notified of such and asked to provide any copies 
that might be in his possession.  The Veteran has indicated 
that he has no such evidence in his possession. 

The Veteran also submitted three lay statements in support of 
his claim; one from his wife and one from each of his 
sisters.  Both of the Veteran's sisters, Ms. M.R.K and Ms. 
L.R.P., reported that their brother's hearing was worse after 
his separation from active duty than it had been before he 
entered active service.  The Veteran's wife reported that she 
met the Veteran in November 1957, just after his separation 
from active service, and recalled that it had not taken her 
very long to realize that the Veteran had difficulty with his 
hearing.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  In addition, lay testimony is competent to 
establish the presence of observable symptoms and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone, 8 Vet. App. 398, 405; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95.

There are no actual audiogram readings of record so there is 
no medical evidence that the Veteran has bilateral hearing 
loss to such a degree as to be a disability for VA purposes.  
38 C.F.R. § 3.385 (2008).

In light of the Veteran's claimed noise exposure and ear 
infections in service (as there is no evidence to contradict 
his statements), the lay statements concerning his decreased 
hearing acuity since service, and the post-service medical 
evidence indicating that he has hearing loss and tinnitus, 
the Board finds that the Veteran should be afforded a VA 
examination to determine the extent and etiology of any 
currently present hearing loss disability and/or tinnitus.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that further development is in order 
to comply with the notice requirements of 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b), 
to include notice that is in compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

3.	Then, the veteran should be afforded a 
VA examination by an audiologist or a 
physician with the appropriate 
expertise to determine the extent and 
etiology of any currently present 
hearing impairment and/or tinnitus.  
The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to the hearing impairment in 
each ear and tinnitus as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to noise exposure 
and/or ear infections in service.  For 
the purposes of the opinion, the 
examiner should presume that the 
Veteran is a reliable historian. 

The opinion should be provided even if 
the current examination does not 
establish the presence of hearing loss 
disability for VA compensation purpose. 

The rationale for all opinions 
expressed must be provided.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claims in 
light of all pertinent evidence and 
legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


